DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8, 10, 12-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Foraci et al (8414706) in view of Medoff et al (9364015). 
Foraci teaches a process for producing sugar products. 

Regarding claims 2 and 8, 10, 12-13, Foraci, col. 7, teaches a liquid concentrated glucose mixture at about 90% at 72o Brix, the solid content of which contains for example about at least 90% wt glucose, no more that 8% wt fructose, about 2-10% wt or even less of minor sugars, no more that 1% wt of the above-said impurities.
Further, Foraci teaches the minor sugars can be xylose and oligosaccharides. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Although Foraci teaches solid content of which contains for example about at least 90% wt glucose, no more that 8% wt fructose, about 2-10% wt or even less of xylose, Foraci does not teach a glycemic index. 
Medoff teaches On the glycemic index, which measures the rate of the absorption of sugar by the body, sugar is a 100 while xylose is only a 7. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that since xylose has a glycemic index of 7, the mixture of glucose, fructose and xylose would have a glycemic index of less than 100. 
How cellulosic xylose, cellulosic xylo-saccharide, cellulosic xylan and cellulosic glucose are made, particularly the process steps of each being derived from cellulose are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product comprising cellulosic xylose, cellulosic xylo-saccharide, cellulosic xylan and cellulosic glucose is the same product cited to in the prior art Foraci and Medoff.
In the event any differences can be shown for the product of the product-by- process claims 2, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).


Regarding claims 15, 17-21, Foraci, col. 7, teaches a liquid concentrated fructose mixture at 82o Brix, the solid content of which contains about at least 96% wt fructose, no more that 2% wt glucose, about 2-4% wt or even less of minor sugars, no more that 1% wt of impurities. 
Further, Foraci teaches the minor sugars can be xylose. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Although Foraci teaches a liquid concentrated fructose mixture at 82o Brix, the solid content of which contains about at least 96% wt fructose, no more that 2% wt glucose, about 2-4% wt or even less of xylose, Foraci does not teach a glycemic index. 
Medoff teaches On the glycemic index, which measures the rate of the absorption of sugar by the body, sugar is a 100 while xylose is only a 7. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that since xylose has a glycemic index of 7, the mixture of glucose, fructose and xylose would have a glycemic index of less than 100. 
How cellulosic xylose, cellulosic xylo-saccharide, cellulosic xylan and cellulosic glucose are made, particularly the process steps of each being derived from cellulose are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product comprising cellulosic xylose, cellulosic xylo-saccharide, cellulosic xylan, cellulosic fructose and cellulosic glucose is the same product cited to in the prior art Foraci and Medoff.
In the event any differences can be shown for the product of the product-by- process claims 15, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).


Regarding claim 21, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Foraci et al (8414706) in view of Medoff et al (9364015) as applied to claim 2 and further in view of Prakash et al (20140272068). 
Although Foraci, col. 7, teaches a liquid concentrated glucose mixture at about 90% at 72o Brix, the solid content of which contains for example about at least 90% wt glucose, no more that 8% wt fructose, about 2-10% wt or even less of minor sugars, no more that 1% wt of the above-said impurities, Foraci does not teach the mixture to comprise polyaspartic acid. 
Prakash teaches beverages containing rare sugars. 
Prakash, paragraph 233 of the PGPUB, teaches in addition to rare sugars and, optionally, additional sweeteners, the beverage can optionally include additional additives, detailed herein below. In some embodiments, the beverage contains additives including, polymers. In some embodiments, the additives act to improve the temporal and flavor profile of the beverage to provide a beverage with a taste similar to sucrose.
Prakash, paragraph 252 of the PGPUB, teaches suitable polymer additives include, polyaspartic acid. 
Prakash, paragraph 252 of the PGPUB, teaches the polymer is present in the beverage in a concentration from about 30 ppm to about 2,000 ppm.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate polyaspartic acid in a concentration from about 30 ppm to about 2,000 ppm as taught by Prakash into glucose mixture as taught by Foraci to improve the temporal and flavor profile of the mixture to provide a mixture with a taste similar to sucrose. 

Claims 15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rathke et al (20120189739) in view of DeLease (20080014315) in view of Medoff et al (9364015). 
Rathke teaches naturally sweetened reduced calorie base syrup composition. 
Rathke, paragraph 14 of the PGPUB, teaches a base syrup comprising an invert sugar and at least one non-nutritive sweetener. 
Rathke, paragraph 16 of the PGPUB, teaches a beverage is described, the beverage comprising about 0.1% by weight to about 98% by weight of a base syrup component, wherein the base syrup component includes an invert sugar, at least one non-nutritive natural sweetener; and water. 
Rathke, paragraph 21 of the PGPUB, teaches the term “invert” or “invert syrup', as used herein, refers to those sucrose-based syrups (e.g., a glucose-fructose concentrated solution) resulting from the hydrolysis of Sucrose into glucose, fructose, and residual sucrose, and that has a sugar content within the range of about 50° to about 70° Brix, of which at least 90% is a mixture of fructose and glucose. 
Such an invert syrup may be a “full invert” or a “medium invert’. The term “medium invert’ as used herein refers to liquid sucrose that has been inverted using acid or enzyme treatment. The inversion is stopped before the sucrose is fully inverted to 50-50 glucose-fructose. The Brix level is typically around 76°. Medium invert is (50% sucrose, 50% invert), and has an increased sweetness of about 20% over sucrose alone. The term “full invert’, as used herein, refers to sucrose which has been fully inverted to glucose and fructose. The Brix level of full invert is typically lower than medium invert, typically in the range of about 70-72 degree brix.
Rathke, paragraph 40 of the PGPUB, teaches water is present in the beverage at a level ranging from about 1% (by weight) to about 99.9% (by weight) of the beverage.
Rathke, paragraph 47 of the PGPUB, teaches non-nutritive sweeteners include steviosides and Lo Han Guo,
Rathke, paragraph 53 of the PGPUB, teaches the amount of stevioside to be used depends upon the sweetness of the specific steviosides used and the amount of other sweeteners used. Typically, the amount ranges from 0.05 wt.% to 0.1 wt.%, all by weight of the finished beverage.
Rathke, paragraph 59 of the PGPUB, teaches precise ratios of non-nutritive sweeteners depend on the combination of sweeteners used in a given blend and the desired overall sweetness for a given application.
Rathke, paragraph 75 of the PGPUB, teaches base-syrup compositions may further include a carbohydrate as a sweet taste improving taste additives imparting such sugar-like characteristics. 
Rathke, paragraph 77 of the PGPUB, teaches the carbohydrates can be xylose or xylo-oligosaccharides. 
Although Rathke teaches a base syrup comprising an invert sugar, at least one non-nutritive sweetener and xylose, Rathke does not teach the amount of xylose present in the syrup. 
Letourneau teaches a natural flavoring agent. 
Letourneau, paragraph 21 of the PGPUB, teaches additional sweeteners suitable for use in various embodiments of the sweetened tea beverage products comprising a natural nutritive sweetener and Lo Han Guo, include other natural and artificial or synthetic sweeteners such as xylose.
DeLease, paragraph 10 of the PGPUB, teaches a bottling syrup comprises a foam-creating composition comprising a dairy composition and a hydrocolloid composition; a flavoring agent; and a sweetening agent. 
DeLease, paragraphs 65-66 of the PGPUB, teaches sweetening agents may include sugar sweeteners such as xylose. 
DeLease, paragraph 69 of the PGPUB, teaches the sweetening agent is present in amounts of about 2.0 to about 5.0 wt % each based on the total weight of the composition. The amount of sweetening agent depends upon whether the composition is a concentrate, syrup, beverage, etc., and can be determined by those of ordinary skill in the art.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate in the amount of about 2.0 to about 5.0 wt % each based on the total weight of the composition as taught DeLease xylose as taught Letourneau as this amount of xylose imparts a natural sweetness to beverages. 
A base syrup component, wherein the base syrup component includes a full invert sugar as taught by the references reads on a mixture of glucose and fructose as claimed in claims 15-21. 
A beverage comprising 93.95-95% by weight of a base syrup component, wherein the base syrup component includes a full invert sugar, .05 wt% of at least one non-nutritive natural sweetener; 1 wt% water and 3.95-5 wt% xylose as taught by the references reads a fructose syrup as claimed in claims 15-21.
Although the references teach a beverage comprising 93.95-95% by weight of a base syrup component, the references do not teach a glycemic index. 
Medoff teaches on the glycemic index, which measures the rate of the absorption of sugar by the body, sugar is a 100 while xylose is only a 7. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that since xylose has a glycemic index of 7, the mixture of glucose, fructose and xylose would have a glycemic index of less than 100. 
How cellulosic xylose, cellulosic xylo-saccharide, cellulosic xylan and cellulosic glucose are made, particularly the process steps of each being derived from cellulose are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product comprising cellulosic xylose, cellulosic xylo-saccharide, cellulosic xylan, cellulosic fructose and cellulosic glucose is the same product cited to in the prior art Rathke, DeLease and Medoff.
In the event any differences can be shown for the product of the product-by- process claims 15, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).


Regarding claim 21, Rathke, paragraph 21 of the PGPUB, teaches these syrups are produced with the glycoside hydrolase enzyme invertase or an equivalent enzyme (enzymatic conversion), or an appropriate acid (acid conversion), or heat (thermal hydrolysis). 
Alternatively, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Response to Arguments
Applicant’s arguments, filed 7/19/22, with respect to the rejection(s) of claim(s) 2-21 under Foraci, Prakash, Rathke and DeLease have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Foraci, Prakash, Rathke. DeLease and Medoff.
At no point does the Foraci reference teach or suggest a cellulosic sugar product, let alone a cellulosic sugar product as claimed. 
Examiner respectfully traverses. 
As explained above, how cellulosic xylose, cellulosic xylo-saccharide, cellulosic xylan, cellulosic fructose and cellulosic glucose are made, particularly the process steps of each being derived from cellulose are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product comprising cellulosic xylose, cellulosic xylo-saccharide, cellulosic xylan, cellulosic fructose and cellulosic glucose is the same product cited to in the prior art Rathke, DeLease and Medoff.
In the event any differences can be shown for the product of the product-by- process claims 15, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
A further explanation is needed on the structural differences between cellulosic xylose, cellulosic xylo-saccharide, cellulosic xylan, cellulosic fructose and cellulosic glucose and xylose, xylo-saccharide, xylan, fructose and glucose derived from non-cellulosic sources. 
Further, applicant argues at no point does the Prakash reference teach or suggest a cellulosic sugar product as claimed and therefore these references when read in combination fall far short of teaching or suggesting a cellulosic glucose product or a cellulosic fructose product as presently. 
Examiner respectfully traverses. 
 One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Foraci does not expressly teach the claimed cellulosic sugar product as claimed comprising polyaspartic acid. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Foraci does not disclose the entire claimed invention. Rather, Prakash is relied upon to teach claimed elements missing from Foraci. 
Further, applicant argues the combination of references fails to teach the cellulosic fructose product as claimed. 
Examiner respectfully traverses. 


As explained above, how cellulosic xylose, cellulosic xylo-saccharide, cellulosic xylan and cellulosic glucose are made, particularly the process steps of each being derived from cellulose are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product comprising cellulosic xylose, cellulosic xylo-saccharide, cellulosic xylan, cellulosic fructose and cellulosic glucose is the same product cited to in the prior art Rathke, DeLease and Medoff.
In the event any differences can be shown for the product of the product-by- process claims 15, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).
Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Rathke does not expressly teach the amount of xylose as claimed. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103(a), which admits that Rathke does not disclose the entire claimed invention. Rather, DeLease is relied upon to teach claimed elements missing from Rathke. 

Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the references teach a glycemic index of less than 100, the references do not teach a glycemic index of 72 as claimed in claims 22-23. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20110318796 teaches softwood sugars synthetic mix (20.04% w/w D-glucose, 31.32% w/w D-xylose, 12.88% w/w L-arabinose, 35.76% w/w D-mannose). 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/22/22